SUB-ITEM 77I(2) Terms of New or Amended Securities Dreyfus Premier Investment Funds, Inc. - Dreyfus Global Real Estate Securities Fund (the "Fund") At a meeting held on June 18, 2013, the Board of Directors of Dreyfus Premier Investment Funds, Inc. (the "Registrant") approved the creation of an additional class of shares, Class Y shares, a description of which appears in the following documents, which are incorporated by reference herein: 1. The sections of the Fund's Prospectus under the headings "Fund Summary – Fees and Expenses, "Fund
